Exhibit 10.1
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”), is effective as of
March 1, 2005 (the “Effective Date”), was originally made and entered into as of
October 26, 2000 (the “ Original Effective Date”) and was previously amended on
September 25, 2003, and September 23, 2004, by and between Streicher Mobile
Fueling, Inc., a Florida corporation (the “Company”), and Richard E. Gathright
(the “Employee”).
 
Recitals
 
The Company desires to retain the personal services of the Employee as President
and Chief Executive Officer of the Company, and the Employee is willing to
continue to make his services available to the Company, on the terms and
conditions hereinafter set forth;
 
Agreement
 
NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties agree as follows:
 
1.    Employment.
 
1.1    Employment and Term. The Company hereby agrees to employ the Employee and
the Employee hereby agrees to serve the Company, on the terms and conditions set
forth herein, for the period commencing on the Effective Date and continuing
through February 28, 2006, unless sooner terminated in accordance with the terms
and conditions hereof (the “Term”). The Term shall be automatically extended for
another twelve (12) month period each year on the anniversary date of the
Effective unless either the Company or the Employee provides written notice of
non-renewal prior to the anniversary date, in which event the Term shall end on
the day before the next anniversary of the Effective Date.
 
1.2    Duties of Employee. The Employee shall serve as the President and Chief
Executive Officer of the Company, shall have and exercise general responsibility
for the business of the Company and shall have powers and authority superior to
any other officer or employee of the Company or of any subsidiary of the
Company. The Employee shall also have such other powers and duties as may from
time to time be delegated to him by the Company’s Board of Directors (the
“Board”), provided that such duties are consistent with his position. The
Employee shall report to the Board. The Employee shall devote substantially all
his working time and attention to the business and affairs of the Company
(excluding any vacation and sick leave to which the Employee is entitled),
render such services to the best of his ability, and use his best efforts to
promote the interests of the Company. So long as such activities do not
interfere with the performance of the Employee’s responsibilities as an employee
of the Company in accordance with this Agreement, it shall not be a violation of
this Agreement for the Employee to (i) serve on corporate, civic or charitable
boards or committees, (ii) deliver lectures or fulfill speaking engagements;
(iii) manage personal investments; or (iv) participate in such continuing legal
education seminars or other activities required for the Employee to maintain his
license to practice law.
 

--------------------------------------------------------------------------------


 
1.3    Place of Performance. In connection with his employment by the Company,
the Employee shall be based at the Company’s offices in Fort Lauderdale, Florida
or another mutually agreed location, except for travel necessary in connection
with the Company’s business.
 
1.4    Directorship. It is the intention of the Company’s Board of Directors
that the Employee continue to serve as a Director of the Company and that he
continue to serve as Chairman of the Board of Directors. The Company agrees to
take such actions as are necessary to cause the Employee to serve in such
capacities for the duration of the Term.
 
2.    Compensation.
 
2.1    Base Salary. Commencing on the Effective Date, the Employee shall receive
a minimum base salary at the annual rate of Three Hundred Twenty Three Thousand
Dollars ($323,000) (the “Base Salary”) during the Term, payable in installments
consistent with the Company’s normal payroll schedule, subject to applicable
withholding and other taxes.
 
2.2    Incentive Compensation. The Employee shall be entitled to receive such
bonus payments or incentive compensation as may be determined at any time or
from time to time by the Board in its discretion. In addition, during the Term,
the Employee shall be entitled to participate in an annual management incentive
bonus pool (“Bonus Pool”) equal to ten percent (10%) of the Company’s Pre-tax
Earnings. For purposes of this Section, the term “Pre-tax Earnings” means the
Company’s earnings before income taxes, as determined in accordance with
generally accepted accounting principles, consistently applied with the
Company's past practices, and as reflected in the Company's audited financial
statements for the relevant fiscal year. If the Company does not achieve
positive Pre-tax Earnings for any fiscal year, no Bonus Pool shall be
established for such fiscal year. The Bonus Pool shall be allocated among the
Employee and such other officers of the Company as are recommended by the
Employee and approved by the Board. The Board of Directors, in its sole
discretion, shall determine the allocation of Bonus Pool funds among the
eligible participants; provided, however, that the entire balance of the Bonus
Pool shall be allocated each year. The portion of the Bonus Pool payable to the
Employee with respect to any fiscal year (net of any tax or other amount
properly withheld therefrom) shall be paid by the Company within ninety (90)
days after the end of the fiscal year. The amount payable pursuant to this
Section 2.2 for any fiscal year during which the Term expires or this Agreement
is terminated shall be prorated and payable only with respect to the portion of
the fiscal year during which the Employee was employed by the Company. No amount
shall be payable pursuant to this Section 2.2 with respect to any fiscal year
during which the Employee’s employment is terminated by the Company for Cause,
or by the Employee as a result of his voluntary resignation.
 
2.3    Stock Options.
 
(a)    On or after the Original Effective Date, Employee received a grant of
options to purchase 500,000 shares of the Company’s common stock (the
“Options”), at an exercise price per share equal to the fair market value of the
Company’s common stock as of the date of grant.
 
-2-

--------------------------------------------------------------------------------


 
(b)    The Options were granted pursuant to a stock option agreement between the
Company and the Employee (the “Stock Option Agreement”) which contained terms
and conditions consistent with those applicable to stock options previously
granted under the Streicher Mobile Fueling, Inc. Stock Option Plan; provided,
however, that the Options: (i) have a term expiring on the tenth anniversary of
the date of grant (the “Option Expiration Date”); (ii) subject to termination of
the Options prior to vesting as provided in clause (iii) below, the Options vest
and become exercisable (A) to the extent of 33.33% of the Options, on the
Effective Date, (B) with respect to an additional 33.33% of the Options, on
October 25, 2002, and (C) with respect to the remaining 33.34% of the Options,
on October 25, 2003; (iii) to the extent not previously vested and exercised
pursuant to their terms, the Options terminate upon the earlier to occur of: (A)
twelve (12) months after the termination of the Employee’s employment hereunder
pursuant to Section 4.2 by reason of the Employee’s disability, or pursuant to
Section 4.3 by reason of his death, or following expiration of the Term
(including any extensions thereto or renewals thereof) or such other date as
Employee ceases to render services to the Company pursuant to an employment
contract or other agreement with the Company (other than by reason of
termination of the Employee for Cause, without Cause or his voluntary
resignation), (B) eighteen (18) months after the termination of the Employee’s
employment hereunder pursuant to Section 4.4 by the Company without Cause, (C)
ninety (90) days after the date the Employee’s employment hereunder is
terminated by the Employee pursuant to Section 4.5, (D) immediately on the date
the Employee’s employment hereunder is terminated by the Company for Cause
pursuant to Section 4.1, and (E) the Option Expiration Date; (iv) are incentive
stock options to the extent allowed by applicable tax rules and regulations; and
(v) shall become fully vested and exercisable upon a “change of control” of the
Company (consistent with the provisions of the Stock Option Plan). The Stock
Option Agreement provides that the Employee cannot sell, transfer or otherwise
dispose of any shares of the Company’s common stock issued upon the exercise of
any of the Options prior to October 26, 2001.
 
3.    Expense Reimbursement and Other Benefits.
 
3.1    Expense Reimbursement. During the Term, the Company, in accordance with
expense reimbursement policies and procedures in effect for the Company’s
employees from time to time, shall reimburse the Employee for all documented
reasonable expenses actually paid or incurred by the Employee in the course of
and pursuant to the business of the Company. The Company shall provide the
Employee with an auto allowance of $12,000 per annum, which shall be earned and
paid monthly throughout the Term. In addition, the Company shall reimburse the
Employee for all documented reasonable expenses actually paid or incurred by the
Employee for continuing legal education seminars or other activities required
for the Employee to maintain his license to practice law.
 
3.2    Other Benefits. During the Term and during the period of time that
Severance Payments are to be made to the Employee hereunder, the Company shall
make available to the Employee such benefits and perquisites as are generally
provided by the Company to its senior management (subject to eligibility),
including but not limited to participation in any group life, medical, health,
dental, disability or accident insurance, pension plan, 401(k) savings and
investment plan, profit-sharing plan, employee stock purchase plan, incentive
compensation plan or other such benefit plan or policy, if any, which may
presently be in effect or which may hereafter be adopted by the Company for the
benefit of its senior management or its employees generally, in each case
subject to and on a basis consistent with the terms, conditions and overall
administration of such plan or arrangement; provided, however, that the Company
shall waive any existing eligibility requirements for participation in such
plans or arrangements to the extent allowed by the applicable rules and
regulations governing the same.
 
-3-

--------------------------------------------------------------------------------


 
3.3    Vacation. During the Term, the Employee shall be entitled to paid
vacation in accordance with the policies, programs and practices of the Company
generally applicable to its senior management; provided, however, that Employee
shall be entitled to not less that three weeks of paid vacation per contract
year during the Term.
 
3.4    Relocation Expenses. The Company reimbursed the Employee for all
documented reasonable and customary expenses actually paid or incurred by the
Employee in connection with his relocation to the Fort Lauderdale, Florida area,
including temporary housing and living expenses and expenses incurred to move
the personal belongings of the Employee and his family. If an to the extent that
the Employee suffers any increase in federal income taxes as a result of the
Company’s relocation expense reimbursement pursuant to this Section 3.4, the
Company will pay the Employee an additional amount so that, on a net after-tax
basis, the Employee receives the same amount of expense reimbursement payable
hereunder as he would have absent such taxes.
 
4.    Termination.
 
4.1    Termination for Cause. Notwithstanding anything contained to the contrary
in this Agreement, this Agreement and the Employee’s employment hereunder may be
terminated by the Company for Cause. As used in this Agreement, “Cause” shall
mean (i)  subject to the following sentences, any action or omission of the
Employee which constitutes (A) a breach of any of the provisions of Section 6 of
this Agreement, (B) a breach by the Employee of his fiduciary duties and
obligations to the Company, or (C) the Employee’s failure or refusal to follow
any lawful directive of the Board, in each case which act or omission is not
cured (if capable of being cured) within ten (10) days after written notice of
same from the Company to the Employee, or (ii) conduct constituting fraud,
embezzlement, misappropriation or gross dishonesty by the Employee in connection
with the performance of his duties under this Agreement, or a conviction of the
Employee of, a felony (other than a traffic violation) or, if it shall damage or
bring into disrepute the business, reputation or goodwill of the Company or
impair the Employee's ability to perform his duties with the Company, any crime
involving moral turpitude. The Employee shall be given a written notice of
termination for Cause specifying the details thereof. Upon any termination
pursuant to this Section 4.1, the Employee shall only be entitled to his Base
Salary through the date of termination, reimbursement for all expenses described
in Section 3.1 of this Agreement and incurred prior to the date of termination,
and any other compensation and benefits provided in accordance with Section 3.2
hereof. Upon making such payments, the Company shall have no further liability
hereunder.
 
4.2    Disability. Notwithstanding anything contained in this Agreement to the
contrary, the Company, by written notice to the Employee, shall at all times
have the right to terminate this Agreement and the Employee’s employment
hereunder if the Employee shall, as the result of mental or physical incapacity,
illness or disability, fail or be unable to perform his duties and
responsibilities provided for herein in all material respects for a period of
more than sixty (60) consecutive days in any 12-month period. Upon any
termination pursuant to this Section 4.2, (i) within thirty (30) days after the
date of termination, the Company shall pay the Employee any unpaid amounts of
his Base Salary accrued prior to the date of termination and shall reimburse
Employee for all expenses described in Section 3.1 of this Agreement and
incurred prior to the date of termination, and (ii) in lieu of any further Base
Salary, incentive compensation or other benefits or payments to the Employee for
periods subsequent to the date of termination the Company shall pay to the
Employee the Severance Payments and Severance Benefits specified in Section 5.1.
Upon making such payments and providing such benefits, the Company shall have no
further liability hereunder; provided, however, that the Employee shall be
entitled to receive any amounts then payable pursuant to any employee benefit
plan, life insurance policy or other plan, program or policy then maintained or
provided by the Company to the Employee in accordance with Section 3.2 hereof
and under the terms thereof.
 
-4-

--------------------------------------------------------------------------------


 
4.3    Death. In the event of the death of the Employee during the term of his
employment hereunder, this Agreement shall terminate on the date of the
Employee’s death. Upon any termination pursuant to this Section 4.3, (i) within
thirty (30) days after the date of termination, the Company shall pay to the
estate of the Employee any unpaid amounts of his Base Salary accrued prior to
the date of termination and reimbursement for all expenses described in Section
3.1 of this Agreement and incurred by Employee prior to his death, and (ii) in
lieu of any further Base Salary, incentive compensation or other benefits or
payments to the estate of the Employee for periods subsequent to the date of
termination the Company shall pay to the estate of the Employee the Severance
Payments specified in Section 5.1. Upon making such payments, the Company shall
have no further liability hereunder; provided, that the Employee’s spouse,
beneficiaries or estate, as the case may be, shall be entitled to receive any
amounts then payable pursuant to any employee benefit plan, life insurance
policy or other plan, program or policy then maintained or provided by the
Company to the Employee in accordance with Section 3.2 hereof and under the
terms thereof.
 
4.4    Termination Without Cause. At any time the Company shall have the right
to terminate this Agreement and the Employee’s employment hereunder by written
notice to the Employee. Upon any termination pursuant to this Section 4.4, (i)
within thirty (30) days after the date of termination, the Company shall pay the
Employee any unpaid amounts of his Base Salary accrued prior to the date of
termination and shall reimburse Employee for all expenses described in Section
3.1 of this Agreement and incurred prior to the date of termination, and (ii) in
lieu of any further Base Salary, incentive compensation or other benefits or
payments to the Employee for periods subsequent to the date of termination the
Company shall pay to the Employee the Severance Payments and Severance Benefits
specified in Section 5.1. The amount of any payment (including Severance
Payments) provided for in this Section 4.4 will not be reduced by any
compensation the Employee earns as the result of employment by another employer
or business during the period the Company is obligated to make payments
hereunder. Upon making such payments and providing such benefits, the Company
shall have no further liability hereunder; provided, that the Employee shall be
entitled to receive any amounts then payable pursuant to any employee benefit
plan, life insurance policy or other plan, program or policy then maintained or
provided by the Company to the Employee in accordance with Section 3.2 and under
the terms thereof. A notice of non-renewal of this Agreement by the Company
pursuant to Section 1.1 hereof shall be deemed to be termination without cause
pursuant to this Section 4.4.
 
-5-

--------------------------------------------------------------------------------


 
4.5    Voluntary Resignation. The Employee may, upon not less than thirty (30)
days’ written notice to the Company, resign and terminate his employment
hereunder. In the event the Employee resigns as an employee of the Company, he
shall be entitled to receive only such payment(s) as he would have received had
he been terminated pursuant to Section 4.1 hereof. The Employee shall give the
Company not less than thirty (30) days prior written notice of his intention to
resign.
 
5.    Severance Payments and Benefits.
 
5.1    Amount of Benefit. Upon any termination of this Agreement pursuant to
Section 4.2, 4.3 or 4.4, the Company shall continue to pay the Employee, subject
to the six-month initial delay of payment for disability related payments or
termination without cause related payments that may be required pursuant to
Section 5.3, or shall pay his estate, in the event of his death, in installments
equal to the amounts of his Base Salary (at the rate in effect at the date of
termination) that would have been paid to the Employee had this Agreement and
his employment hereunder not been terminated for the following periods: (i) if
this Agreement is terminated pursuant to Section 4.2 or 4.3, for a period of six
(6) months following the date of termination; and (ii) if this Agreement is
terminated pursuant to Section 4.4, until eighteen (18) months following the
date of termination (the “Severance Payments”). During any period of time that
the Company is obligated to make Severance Payments to the Employee pursuant to
this Agreement, the Company shall also provide automobile allowance, health
insurance and other employee benefits (or the value of any such benefits which
cannot be provided to a non-employee), with no reductions from those provided
before such termination (the “Severance Benefits”). In the event of a
Restriction Purchase Election (as defined in Section 5.3) by the Company, the
period of time during which Severance Payments must be made by Employer will be
reduced by six (6) months. If during the Noncompete Period (as defined in
Section 6.3) the Employee engages in conduct or activities that constitute a
breach of the provisions of Section 6.1, 6.2 or 6.3, then the Company’s
obligation to pay the Employee (or his estate) any further Severance Payments
shall cease and the Company shall have no further liability for Severance
Payments hereunder; provided, that the Company shall provide the Employee not
less than thirty (30) days prior written notice of its intention to discontinue
Severance Payments; provided, further, that if the Employee in good faith
disputes whether he has breached the provisions of Section 6.1, 6.2 or 6.3 and
so notifies the Company in writing within ten (10) days of receiving such
notice, then the Company shall continue to make the Severance Payments until
such time as the dispute is resolved but may, at its option, make such payments
to an escrow account established for such purpose (or if litigation has
commenced with regard to such dispute, to deposit such payments with the clerk
of the court having jurisdiction of the dispute).
 
5.2    Lump Sum Payment. At the Company’s option, and subject to Section 5.3,
the Severance Payments (or any remaining installments thereof) may be discharged
in full by delivering to the Employee (or the estate of the Employee) a lump sum
payment by bank or cashiers cashier's check in an amount equal to the present
value of the flow of cash payments (or remaining installments thereof) that
would otherwise be paid to the Employee pursuant to Section 5.1. Such present
value shall be determined as of the date of delivery of the lump sum payment by
the Company and shall be based on a discount rate equal to the interest rate of
90 day U.S. Treasury bills, as reported in The Wall Street Journal (or similar
publication), on the third business day prior to the delivery of the lump sum
payment. The Company has no corresponding right to make a lump sum payment in
lieu of providing Severance Benefits and, in the event of a lump sum payment
terminating the Company’s obligation to make Severance Payments, the Company’s
obligation to provide the Employee with Severance Benefits will continue for the
period Severance Payments would have been made in the absence of such lump sum
payment.
 
-6-

--------------------------------------------------------------------------------


 
5.3    American Jobs Creation Act Provisions. It is the intention of the Parties
that payments or benefits payable under this Agreement not be subject to the
additional tax imposed pursuant to Section 409A of the Internal Revenue Code of
1986 (“Code”). Accordingly, to the extent such potential payments or benefits
could become subject to Section 409A, the Parties shall cooperate to amend this
Agreement with the goal of giving Employee the economic benefits described
herein in a manner that does not result in such tax being imposed.
Notwithstanding anything in this Agreement to the contrary, the following
provisions related to payments treated as deferred compensation under Section
409A of the Code, shall apply:
 

(a)  
If (i) the Employee is a “specified person” on the date of the Employee’s
“separation from service” within the meaning of Sections 409A(a)(2)(A)(i) and
409A(a)(2)(B)(ii) of the Code, and (ii) as a result of such separation from
service the Employee would receive any payment that, absent the application of
this paragraph, would be subject to the interest and additional tax imposed
pursuant to Section 409A(a) of the Code as a result of the application of
Section 409A(a)(2)(B)(i) of the Code, then no such payment shall be made prior
to the date that is the earliest of: (i) 6 months after the Employee’s
separation from service, (ii) the Employee’s date of death, or (iii) such other
date on which such payment will not be subject to such interest and additional
tax.

 

(b)  
Any payments that are delayed pursuant to Section 5.3(a) shall be paid on the
earliest of the three dates described therein.

 

(c)  
In the event it shall be determined that any payment by the Company to or for
the benefit of the Employee (whether paid or payable pursuant to the terms of
this Agreement or otherwise, but determined without regard to any additional
payments required under this Section 5.3) (a “Payment”) would be subject to the
tax imposed by Section 409A of the Code or any interest or penalties are
incurred by the Employee with respect to such tax (such tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“409A Tax”), then the Employee shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that the remaining balance of
the Gross-Up Payment after reduction for the amount of all taxes imposed upon
the Gross-Up Payment (including any state and federal income taxes and 409A Tax
imposed with respect to such taxes), is equal to the 409A Tax imposed upon the
Payment.

 

(d)  
In the event that the Severance Payments payable to the Employee are to be
delayed for a period of six (6) months on account of Code Section 409A pursuant
to Section 5.3(a) above, then the Employee’s obligations under this Agreement
not to solicit employees or former employees of the Company and not to compete
with the Company under Sections 6.2 and 6.3 of this Agreement, respectively,
shall not commence until such six (6) month period has expired and the first
Severance Payment has been made, provided, however, that the Company may, at or
after the time of the Employee’s termination of employment, elect to make such
restrictions effective immediately upon termination by (i) giving written notice
to the Employee of such election and (ii) paying the Employee an amount equal to
50% of the Base Salary in a lump sum or in four (4) monthly payments beginning
one month after termination (a “Restriction Purchase Election”). If Severance
Payments are delayed six (6) months as a result of Code Section 409A, the
Severance Benefits that are not subject to Code Section 409A, including but not
limited to the Employee’s continuing participation in the Company’s health
insurance plan, shall continue uninterrupted during the six (6) month delay
required by Section 409A, irrespective of whether the Company makes a
Restriction Purchase Election, and shall continue so long as Employer remains
obligated to make Severance Payments.

 
-7-

--------------------------------------------------------------------------------


 
6.    Restrictive Covenants.
 
6.1    Nondisclosure. (a) The Employee agrees that he shall not divulge,
communicate, use to the detriment of the Company or for the benefit of any other
person or persons, or misuse in any way, any Confidential Information (as
hereinafter defined) pertaining to the business of the Company. Any Confidential
Information or data now or hereafter acquired by the Employee with respect to
the business of the Company (which shall include, but not be limited to,
information concerning the Company's financial condition, prospects, technology,
customers and marketing and promotion of the Company's services) shall be deemed
a valuable, special and unique asset of the Company that is received by the
Employee in confidence and as a fiduciary, and the Employee shall remain a
fiduciary to the Company with respect to all of such information. For purposes
of this Agreement, “Confidential Information” means information disclosed to the
Employee or known by the Employee as a consequence of or through his employment
by the Company (including information conceived, originated, discovered or
developed by the Employee), and not generally known or available, about the
Company or its business. Notwithstanding the foregoing, nothing herein shall be
deemed to restrict the Employee from disclosing Confidential Information to the
extent required by law.
 
(b)    The Employee agrees to (i) return to the Company upon request, and in any
event, at the time of termination of employment for whatever reason, all
documents, equipment, notes, records, computer disks and tapes and other
tangible items in his possession or under his control which belong to the
Company or any of its affiliates or which contain or refer to any Confidential
Information relating to the Company or any of its affiliates and (ii) if so
requested by the Company, delete all Confidential Information relating to the
Company or any of its affiliates from any computer disks, tapes or other
re-usable material in his possession or under his control which contain or refer
to any Confidential Information relating to the Company or any of its
affiliates.
 
6.2    Nonsolicitation of Employees. While employed by the Company and for a
period of twelve (12) months after the first payment of Severance Payments is
made hereunder, Employee shall not directly or indirectly, for himself or for
any other person, firm, corporation, partnership, association or other entity,
attempt to employ or enter into any contractual arrangement with any employee or
former employee of the Company, unless such employee or former employee (i) has
not been employed by the Company for a period of more than twelve (12) months or
(ii) was an individual with whom Employee was a co-worker of or otherwise
associated with prior to being employed by the Company.
 
-8-

--------------------------------------------------------------------------------


 
6.3    Noncompetition. (a) While employed by the Company and for a period of
twelve (12) months after the first payment of Severance Payments is made
hereunder (the “Noncompete Period”), unless otherwise waived in writing by the
Company (such waiver to be in the Company’s sole and absolute discretion), the
Employee shall not, directly or indirectly, engage in, operate, manage, have any
investment or interest or otherwise participate in any manner (whether as
employee, officer, director, partner, agent, security holder, creditor,
consultant or otherwise) in any sole proprietorship, partnership, corporation or
business or any other person or entity (each, a “Competitor”) that engages,
directly, or indirectly in a Competing Business; provided, that (A) the Employee
may continue to hold securities of the Company and/or acquire, solely as an
investment, shares of capital stock or other equity securities of any Competitor
which are publicly traded, so long as the Employee does not control, acquire a
controlling interest in, or become a member of a group which exercises direct or
indirect control of, more than five percent (5%) of any class of equity
securities of such Competitor; and (B) the Employee may be employed by or
consult with a Competitor whose primary business is not a Competing Business, so
long as the Employee does not have direct and day-to-day supervisory
responsibilities with respect to its Competing Business. For purposes of this
Agreement, the term “Competing Business” means mobile fleet fueling.
 
(b)    Notwithstanding anything in Section 6.3(a) to the contrary, if this
Agreement is terminated by the Company pursuant to Section 4.4, the Noncompete
Period shall continue and the provisions of Section 6.3(a) shall remain in
effect during any period that Severance Payments are being made by the Company
pursuant to Sections 4.4 and 5.1; provided, that if the Company pays to the
Employee the Severance Payments in a lump sum pursuant to Section 5.2, the
provisions of Section 6.3(a) shall remain in effect for the period during which
the Severance Payments would have otherwise been made.
 
6.4    Injunction. It is recognized and hereby acknowledged by the parties
hereto that a breach by the Employee of any of the covenants contained in
Section 6.1, 6.2 or 6.3 of this Agreement will cause irreparable harm and damage
to the Company, the monetary amount of which may be virtually impossible to
ascertain. As a result, the Employee recognizes and hereby acknowledges that the
Company shall be entitled to an injunction from any court of competent
jurisdiction enjoining and restraining any violation of any or all of the
covenants contained in Section 6 of this Agreement by the Employee or any of his
affiliates, associates, partners or agents, either directly or indirectly, and
that such right to injunction shall be cumulative and in addition to whatever
other remedies the Company may possess.
 
7.    Entire Agreement; No Conflicts With Existing Arrangements. No agreements
or representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement and this Agreement contains the entire agreement,
and supersedes any other agreement or understanding, between the Company and the
Employee relating to the Employee’s employment and any compensation or benefits
in respect thereof. The Employee represents and warrants to the Company that he
has reviewed any existing employment or non-competition covenants with his prior
employer, and that his employment by the Company hereunder does not and will not
conflict with or constitute a breach or default under any of the terms or
provisions thereof.
 
-9-

--------------------------------------------------------------------------------


 
8.    Notices: All notices and other communications required or permitted under
this Agreement shall be in writing and will be either hand delivered in person,
sent by facsimile, sent by certified or registered first class mail, postage
pre-paid, or sent by nationally recognized express courier service. Such notices
and other communications will be effective upon receipt if hand delivered or
sent by facsimile, five (5) days after mailing if sent by mail, and one (l) day
after dispatch if sent by express courier, to the following addresses, or such
other addresses as any party may notify the other parties in accordance with
this Section:
 
If to the Company:
800 West Cypress Creek Road, Suite 580
Ft. Lauderdale, Florida 33309
Attention: Board of Directors
Facsimile: (954) 739-3842
 
If to the Employee:                                  700 N.E. 28th Avenue
Pompano Beach, FL 33062
Facsimile: (954) 786-9701


9.    Successors and Assigns.
 
(a)    This Agreement is personal to the Employee and without the prior written
consent of the Company shall not be assignable by the Employee otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by the Employee’s legal representatives.
 
(b)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.
 
(c)    The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company and any successor to its business
and/or assets which assumes and agrees to perform this Agreement by operation of
law or otherwise.
 
10.    Severability. The invalidity of any one or more of the words, phrases,
sentences, clauses or sections contained in this Agreement shall not affect the
enforceability of the remaining portions of this Agreement or any part thereof,
all of which are inserted conditionally on their being valid in law, and, in the
event that any one or more of the words, phrases, sentences, clauses or sections
contained in this Agreement shall be declared invalid, this Agreement shall be
construed as if such invalid word or words, phrase or phrases, sentence or
sentences, clause or clauses, or section or sections had not been inserted. If
such invalidity is caused by length of time or size of area, or both, the
otherwise invalid provision will be considered to be reduced to a period or area
which would cure such invalidity.
 
-10-

--------------------------------------------------------------------------------


 
11.    Waivers. The waiver by either party hereto of a breach or violation of
any term or provision of this Agreement shall not operate nor be construed as a
waiver of any subsequent breach or violation.
 
12.    Resolution of Disputes; Damages. (a) With the exception of proceedings
for equitable relief brought pursuant to Section 6.4 of this Agreement or
otherwise, any disputes arising under or in connection with this Agreement,
including, without limitation, any assertion by any party hereto that the other
party has breached any provision of this Agreement, shall be resolved by
arbitration, to be held in Ft. Lauderdale, Florida, in accordance with the then
current rules and procedures of the American Arbitration Association. All costs,
fees and expenses, excluding attorney fees incurred by the Employee, of any
arbitration in connection with this Agreement, which arbitration results in any
final decision of the arbitrator(s) requiring the Company to make a payment to
the Employee, shall be borne by, and be the obligation of, the Company.
Conversely, should the arbitration result in a final decision of the
arbitrator(s) in favor of the Company and not require the Company to make
payment to the Employee, then the Employee, in addition to all other costs, fees
and expenses, including attorney fees incurred by the Employee in connection
with such arbitration proceedings, shall also be required to reimburse the
Company for all costs, fees and expenses, excluding attorney fees incurred by
the Company in such proceedings. The obligation of the Company and the Employee
under this Section 12 shall survive the termination for any reason of the Term
(whether such termination is by the Company, by the Employee or upon the
expiration of the Term). Pending the outcome or resolution of any arbitration
commenced or brought in good faith by the Employee, the Company shall continue
payment and provision of the Base Salary and other compensation and the benefits
provided for Employee in this Agreement.
 
(b)    Nothing contained herein shall be construed to prevent the Company or the
Employee from seeking and recovering from the other damages sustained by either
or both of them as a result of its or his breach of any term or provision of
this Agreement, except that the payment required to be made by the Company to
the Employee pursuant to Section 4.4 shall be the Employee’s exclusive remedy
for any termination of this Agreement pursuant to such section.
 
13.    No Third Party Beneficiary. Nothing expressed or implied in this
Agreement is intended, or shall be construed, to confer upon or give any person
(other than the parties hereto and, in the case of Employee, his heirs, personal
representative(s) and/or legal representative) any rights or remedies under or
by reason of this Agreement.
 
14.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida, without regard to principles
of conflict of laws.
 
15.    Counterparts. This Agreement may be executed in one or more counterparts
and by the separate parties hereto in separate counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same document.
 

-11-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned have executed this Amended and Restated
Employment Agreement as of the Effective Date.
 

 
COMPANY:
 
STREICHER MOBILE FUELING, INC.
 
 
By:  /s/ Michael S. Shore

--------------------------------------------------------------------------------


Michael S. Shore, Chief Financial Officer
 
 
EMPLOYEE:
 
/s/ Richard E. Gathright

--------------------------------------------------------------------------------

Richard E. Gathright




-12-

--------------------------------------------------------------------------------


